DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2020 has been entered. 
Specification
The substitute specification filed 10/10/2020 is accepted and has been entered.
Drawings
The drawings were received on 10/10/2020.  These drawings are accepted.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5 and 6 directed to an Invention non-elected without traverse.  Accordingly, claims 5 and 6 have been cancelled.
EXAMINER’S AMENDMENT
The application has been amended as follows: Claims 5 and 6 are canceled, for the reasons as noted above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or render obvious a system for a multi-section beverage making machine particularly including one or more group heads having a heating element to prevent temperature loss of fluids upon transfer, the one or more group heads comprising a steam solenoid valve and a condensate valve configured to be fed steam through one or more steam tubes from the boiler system, the condensate valve having a timer, the condensate valve configured to open and close to remove the water that has pooled in the one or more steam tubes and transfer to a drain by a drain tube, the one or more steam tubes configured to remove heat and energy from steam sitting in the steam tube wherein the steam turns back into the water, the steam solenoid valve configured to open and close to permit the steam to travel to a steam output on the dispensing system wherein one or more second electrically heated hoses are positioned at the steam output to further the drying effect, wherein the one or more second electrically heated hoses are maintained at the desired temperature such that the one or more second electrically heated hoses are configured to remove the water in the steam lines by super heating the steam to control the amount of the water.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. N./
Examiner, Art Unit 3754


/Patrick M. Buechner/Primary Examiner, Art Unit 3754